DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-7 and 9-10 are currently under examination. Claims 8 and 11-25 are withdrawn from consideration. Claims 2 and 14 have been cancelled. Claims 30-33 are newly added. No claims have been currently amended, newly added, or newly cancelled.
Previous Grounds of Rejection
Regarding claims 1-7 and 9-10, the rejection under 35 U.S.C. 103(a) as being unpatentable over Li et al. (Biotechnology for biofuels, 2013, 6, 119), and further in view of Hodge et al. (Biotechnology and Bioengineering, 2013, 110(4), 1078-1086, entirely incorporated by reference #35 through Li et al.) stands because Declaration under 37 C.F.R. 1.130 is insufficient to overcome Li as a prior art reference (Biotechnology for biofuels, 2013, 6, 119).
New grounds of rejections are set forth below.

Previous Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 1-7 and 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al. (Biotechnology for biofuels, 2013, 6, 119), and further in view of Hodge et al. (Biotechnology and Bioengineering, 2013, 110(4), 1078-1086, entirely incorporated by reference #35 through Li et al.).
Regarding claim 1, Li et al. teach a process of oxidative alkaline H2O2 pretreatment of woody biomass such as hybrid poplar in the presence of H2O2 as low as 35 g/ g biomass (3.5%wt) at room temperature and atmospheric pressure in the presence of a catalyst of copper(II) 2,2’-bipyridine complex (applicant’s elected metal complex) (Abstract and pages 119-122).
It is known air under 1 atmospheric pressure contains oxygen. Therefore, the process taught by Li et al. contains two oxidants including air containing O2 and H2O2 (applicant’s elected oxidants).
Although Li et al. do not specifically disclose applicant’s elected biomass of birch, Hodge et al. teach a process of alkaline hydrogen peroxide pretreatment catalyzed by Cu(II)(bpy) of a biomass wherein the biomass is selected from hybrid poplar and silver birch (Abstract and page 1079).
In light of the disclosure of Hodge et al. of the equivalence and interchangeability of hybrid poplar as disclosed in Li et al. (page 125), with silver birch as presently claimed, it  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the hybrid poplar of L with the silver birch taught by Hodge et al. as an alternative biomass to obtain the invention as specified in the claim 1, and one of ordinary skill in the art would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
2 and H2O2 as the instant claim.
Regarding claim 3, as discussed above, the combined references of Hodge et al. and Li et al. teach the process comprising O2 and 3.5% H2O2 as the instant claim.
Although neither Li et al. nor Hodge et al. teaches oxygen pressure about 25 psi as per applicant claim 3, it is known 1 atmospheric pressure air contains oxygen is 14 psi.
The references differ from Applicant's recitations of claims by not disclosing identical ranges (14 psi vs. 25 psi). However, the reference discloses “close” range, and close ranges have been held to establish prima facie obviousness (MPEP 2144.05). The word of “about” recited in the instant claim permits some tolerance.
Regarding claim 4, as discussed above, the combined references of Hodge et al. and Li et al. teach the process comprising O2 and H2O2 and are present as the simultaneously as the instant claim.
Regarding claims 5-6, although neither Li et al. nor Hodge et al. teaches temperature from about 70-90 0C and 100-140 0C as per applicant claims 5-6, the temperature at which a chemical reaction is performed is considered to be a result effective variable because, it is well known in the art that reaction temperature controls reaction kinetics, and one of ordinary skill in the art would be expected to be able to adjust the temperature to arrive at an optimal temperature or range including the instant claimed ranges, based on the teachings of Li et al.
Regarding claim 7, as discussed above, the combined references of Li et al. and Hodge et al. teach the Cu(2,2’-bipy) catalyst as the instant claim.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Li et al. and Hodge et al. as applied to claim 1 above, and further in view of Hakola et al. (CHEMSUSCHEM, 2010, 3, 1142-1145, applicants submitted in IDS), and further evidenced by Romero et al. (US 2013/0045509 A1).
Regarding claims 9-10, Li et al. teach catalytic oxidative alkaline H2O2 pretreatment of woody biomass silver birch and hydrolyzing Enzymatic Cellic CTec2 and HTec2 30 mg protein/g glucan (Novozymes A/S pages 125-126).
Although Li et al. do not specific teach separating the pretreated biomass from the liquid phase as per applicant claim 9, it is known process filtration prior to enzyme hydroxylation, evidenced by Hakola et al. (pages 1144-1145).
Although Li et al. do not specific teach applicant’s elected Enzyme CTec3 for hydrolysis, CTec3 is known enzyme used for hydrolysis pretreatment of lignocellulosic material and is considered equivalent to CTec2, as evidenced by Romero et al. The enzyme is used for hydrolysis pretreatment of lignocellulosic material selected from Ctec2 and Ctec3 (Title and claim 6).
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed and Declaration under 37 C.F.R. 1.130 submitted o 02/03/2022, with respect to claims 1-7 and 9-10, have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
2 and H2O2 as co- oxidants provides synergistic results. Furthermore, a person of ordinary skill in the art would not have predicted the synergistic results based on the results of the oxidants separately.
The atmospheric levels of O2 are not sufficient. The pressure 50 psi of O2 or higher results in more desirable results. The using H2O2 as an oxidant, either in the presence of atmospheric O2 or absence of O2, were largely identical. Furthermore, use of 2% of H2O2 loading on biomass with 50 psi O2 as a co-oxidant results in high sugar yields. However, when H2O2 is not used, the sugar yields drop considerably. These results confirm the importance of having both H2O2 and pressurized O2 as co-oxidants. None of the cited art teach the use of H2O2 and pressurized O2 as co-oxidants 
David B. Hodge and Eric L. Hegg, inventors in this application, were also joint inventors in Li. The relevant portions of Li being cited against the claims of this application originated with inventors David B. Hodge and Eric L. Hegg. Attached to this response are Declarations of David B. Hodge and Eric L. Hegg under 37 CFR 1.130. Li is not applicable as prior art against the applicant (Remarks, pages 6-7).
The Office respectfully disagrees. As set forth in the previous office action dated on 09/30/2021, Li et al. teach a process of oxidative alkaline H2O2 pretreatment of woody biomass such as hybrid poplar in the presence of H2O2 as low as 35 g/ g biomass (3.5%wt) at room temperature and atmospheric pressure in the presence of a catalyst of copper(II) 2,2’-bipyridine complex (applicant’s elected metal complex) (Abstract and pages 119-122).
2 and H2O2 (applicant’s elected oxidants).
Although Li et al. do not specifically disclose applicant’s elected biomass of birch, Hodge et al. teach a process of alkaline hydrogen peroxide pretreatment catalyzed by Cu(II)(bpy) of a biomass wherein the biomass is selected from hybrid poplar and silver birch (Abstract and page 1079).
In light of the disclosure of Hodge et al. of the equivalence and interchangeability of hybrid poplar as disclosed in Li et al. (page 125), with silver birch as presently claimed, it  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the hybrid poplar of L with the silver birch taught by Hodge et al. as an alternative biomass to obtain the invention as specified in the claim 1, and one of ordinary skill in the art would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
Applicant's explanation of what they intend to claims does not change what is actually recited in the claims and to what extent it is enabling.
Since the combined references of Li et al. and Hodge et al. teach all of the claimed reagents, composition and method of pretreating plant biomass, the physical properties of the resulting composition (i.e., high sugar yields, etc.)  would necessarily follow as set forth in MPEP 2112.01(II).[1] 

As such, the rejection of claim 1 as set forth in the office action mailed on 09/30/2021 is proper and stands.
The rejection for the remaining claims, 2-7 and 9-10, were either directly or indirectly dependent thereon stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).